Citation Nr: 0904728	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 30, 1990 to 
June 5, 1991 and from February 7, 2003 to April 17, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. The 
Board remands this matter in order for the RO/AMC to notify 
the Veteran of his right to support his claim of entitlement 
to service connection for sleep apnea by submitting alternate 
sources of evidence due to the unavailability of service 
records and to notify the Veteran of the requirements to 
establish service connection on a secondary basis.

The Veteran seeks service connection for sleep apnea. An 
Informal Hearing Presentation submitted by the Veteran's 
representative dated January 2009 contends the Veteran's 
sleep apnea is secondarily related to his PTSD. The Veteran 
has not been notified of the requirements to establish 
service connection on a secondary basis and hence, a remand 
is in order. 38 C.F.R. § 3.310(a).  

Additionally, a portion of the Veteran's service treatment 
records have been determined to be unavailable for review 
(See Formal Finding on the Unavailability of Service Records, 
dated August 27, 2008). When, through no fault of the 
veteran, records under the control of the Government are 
unavailable, the duty to assist is heightened. Dixon v. 
Derwinski, 3 Vet.App. 261, 263 (1992). VA's duty then 
requires that VA advise the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical or personnel statements, or lay 
evidence, such as "buddy" affidavits or statements. Id. While 
there is no presumption of service connection that arises, VA 
is obligated to exercise greater diligence in assisting the 
Veteran with the development of the evidence in support of 
his claim. Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that the Veteran 
has been issued a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish secondary 
service connection for sleep apnea as 
due to his service-connected disability 
of PTSD. 

2.	The RO/AMC should advise the Veteran of 
his opportunity to submit alternate 
sources of evidence in support of his 
claim for entitlement to service 
connection sleep apnea. 

Such alternate forms of evidence 
include, but are not limited to, 
letters to and from the Veteran during 
or after military service detailing 
events as to the disability; letters of 
commendation or appreciation for his 
military service in performing the 
duties which he claims caused his 
injury; and accounts, statements, and 
letters from his family, friends, 
acquaintances, and coworkers, detailing 
each respective writer's recollection 
of the development of the Veteran's 
injury; post-service physical 
examinations; employment examinations; 
insurance claims; and any other 
material that would indicate that the 
Veteran performed the duties he has 
described, that such duties could 
result in the injury currently claimed 
by the Veteran, and that the Veteran 
sustained his disability of sleep apnea 
during his time in service. 

3.	The RO/AMC should also have the Veteran 
identify any additional treatment 
providers for sleep apnea, to include 
VA records, not associated with the 
claims file. The RO should then obtain 
and associate with the claims file any 
records identified. Furthermore, the RO 
should obtain from the Veteran an 
authorization for the release of 
medical records from his medical 
providers, and associate any records 
received with the claims file. 

4.	If deemed appropriate by the RO/AMC, VA 
medical examinations may be conducted. 
See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a 
medical examination as "necessary to 
make a decision on a claim, where the 
evidence of record, taking into 
consideration all information and lay 
or medical evidence [including 
statements of the claimant]; contains 
competent evidence that the claimant 
has a current disability, or persistent 
or recurrent symptoms of disability; 
and indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or 
air service; but does not contain 
sufficient medical evidence for the 
[VA] to make a decision on the 
claim."); Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical 
examinations conducted by medical 
professionals with full access to and 
review of the Veteran's claims folder).

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The Veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




